Citation Nr: 0830376	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for pleomorphic adenoma 
with salivary gland acinar fragments, claimed as a 
gland/cyst/abscess.

3.  Entitlement to service connection for bilateral foot 
conditions, claimed as residuals of frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Daughter


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The veteran had active service 
from February 1943 to March 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran also requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in July 2008.  The veteran 
and his daughter testified before the undersigned Veterans 
Law Judge (VLJ) and the hearing transcript is of record.

The issues of entitlement to service connection for 
pleomorphic adenoma with salivary gland acinar fragments, 
claimed as a gland/cyst/abscess, and entitlement to service 
connection for frostbite residuals are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran was exposed to loud noise from machine guns, 
mortars, grenades and heavy artillery during his active 
military service.

2.  Resolving all doubt in the veteran's favor, tinnitus is 
related to his active military service. 

CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 3.309(a), service connection for certain 
disabilities, including organic diseases of the nervous 
system, may be granted on a presumptive basis if manifested 
to a compensable degree within one year after separation from 
service.





I.  Tinnitus

In this case, the veteran contends that his tinnitus is 
related to service.  In particular, the veteran asserts that 
his tinnitus is related to his in-service noise exposure as a 
heavy weapons instructor and infantryman.

The Board has reviewed the evidence of record in this case.  
Service treatment records (STRs) associated with the 
veteran's claims file revealed that he was afforded a 
clinical evaluation and physical examination in February 1943 
prior to entering service.  The clinical evaluation was 
normal and no hearing or ear abnormalities were found at that 
time.  Similarly, the veteran was afforded a clinical 
evaluation and physical examination in March 1946 prior to 
discharge from service.  The clinical evaluation was 
essentially normal (except for an asymptomatic pilonidal 
cyst), and no hearing or ear abnormalities were found at that 
time.   

The veteran's DD-214 Form indicated that his military 
occupational specialty (MOS) was "heavy weapons NCO 
instructor."  A separation qualification record dated March 
1946 indicated that the veteran served as a heavy mortar 
crewman, heavy weapons NCO instructor, rifleman instructor, 
and rifleman.  In his capacity as a heavy weapons NCO 
instructor, the veteran instructed others in the use and 
operation of infantry heavy weapons such as machine guns 
bazookas, mortars, and various types of mines.

Associated with the veteran's claims file is a letter dated 
June 2005 from M. Bibliowicz, D.O. of Orlando Ear, Nose, and 
Throat Associates, P.A.  Dr. Bibliowicz stated that the 
veteran was exposed to noise from machine guns, mortars, 
grenades, and heavy artillery while in the military.  The 
veteran reported tinnitus and was diagnosed as having a 
moderate high-frequency neurosensory loss.  Dr. Bibliowicz 
further noted:

It is my opinion that this long-term 
history of noise exposure caused or at 
least contributed to (more likely than 
not) his tinnitus and associated 
moderate high-frequency neurosensory 
loss.

Dr. Bibliowicz submitted another statement in support of the 
veteran's claim dated June 2006.  Dr. Bibliowicz concluded 
it was as likely as not that the veteran's military noise 
exposure contributed to his hearing loss and tinnitus.  In 
reaching this conclusion, Dr. Bibliowicz reviewed the 
veteran's DD-214 Form.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in connection with the current claim in August 
2006.  The examiner reviewed the veteran's claims file.  The 
veteran reported having hearing loss and bilateral tinnitus 
at the time of the examination.  The onset of the veteran's 
tinnitus was approximately 10 to 15 years ago.  In 
particular, the veteran indicated that he had difficulty 
hearing family members and the television.  The examiner 
noted that the veteran was exposed to noise from gunfire, 
mortars, and artillery in the military.  The veteran 
reported no significant post-service noise exposure.  It was 
noted that the veteran worked for the Department of 
Agriculture following discharge from service.  

The examiner noted that the veteran had a history of 
tinnitus, but concluded that the veteran's tinnitus 
"started 10 to 15 years ago" and that "noise trauma in 
army is most likly (sic) not related to current tinnitus."  
The examiner acknowledged that the veteran experienced 
"combate (sic) noise in WWII," but relied on the review of 
the veteran's claims file in determining that the veteran's 
tinnitus was not related to service.  

The veteran testified before the undersigned VLJ in July 
2008.  In particular, the veteran noted that he "did a lot 
of work on the firing range" in service.  However, the 
veteran denied ever receiving in-service treatment for 
hearing problems.  The veteran subsequently described his 
tinnitus as "continuous," and testified that he had 
tinnitus "for a lot longer" than the 10 to 15 years 
indicated in the VA audiological examination report.  The 
veteran indicated that he worked as a lab technician for the 
Department of Agriculture following discharge from service.  
In this capacity, the veteran testified that he was not 
around loud machinery.  The veteran also testified that he 
engaged in occasional recreational hunting, but that he 
"had the noise even before that though." 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.  

Here, the competent evidence of record enables a finding that 
the veteran's currently diagnosed bilateral tinnitus was 
incurred in active service because the medical evidence is in 
relative equipoise.  The Board acknowledges that there are 
two competing medical opinions in this instance offering 
differing conclusions as to whether the veteran's tinnitus is 
related to service.  Specifically, private opinions dated 
June 2005 and June 2006 link the veteran's tinnitus to his 
period of active service, particularly because the veteran's 
service personnel records (SPRs) reflect in-service exposure 
to noise from machine guns, mortars, grenades, and heavy 
artillery.  On the contrary, the Board notes that the August 
2006 VA opinion stated that the veteran's tinnitus was not 
related to service.
 
The Board also notes that 38 U.S.C.A. § 1154(a) provides that 
considerations shall be given to the places, types, and 
circumstances of the veteran's service as shown by his 
service record, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  

In this regard, it is noted that the veteran had active 
service from February 1943 to March 1946 with service in the 
Pacific Theater from August 1943 to May 1944.  During this 
time, the veteran served in the infantry as a heavy mortar 
crewman, heavy weapons instructor, rifleman instructor, and a 
rifleman.  There is no evidence of record to indicate 
significant post-service recreational or occupational noise 
exposure.  The Board further observes that the veteran's 
statements are consistent with the circumstances of his 
service, and that this evidence supports a finding that the 
veteran experienced significant noise exposure in service.  

According to Charles v. Principi, 16 Vet. App. 370, 374 
(2002), the veteran is competent to provide lay evidence of 
his experiencing ringing in the ears since service.  
Furthermore, in accordance with Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  As such, the Board finds that the veteran's  
contentions that he experienced ringing in his ears since 
service to be competent and credible and therefore affords 
them great probative weight.

The Board also notes that while the August 2006 VA 
audiological report did not link the veteran's tinnitus to 
service, the record contains credible evidence of noise 
exposure in service.  The fact that the veteran has been 
found to have hearing loss related to noise exposure in 
service also adds to the credibility of his testimony that he 
has had tinnitus since service.  After resolving all doubt in 
favor of the veteran, the Board affords more probative weight 
to the veteran's testimony and contentions that he has had 
tinnitus since service.  Accordingly, service connection for 
tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for tinnitus is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

REMAND

II.  Pleomorphic Adenoma

The veteran contends that he was treated in service for 
swollen glands and throat discomfort at Camp Roberts, 
Louisiana.  The veteran further contends that the currently 
diagnosed pleomorphic adenoma is related to service.

The Board has reviewed the evidence of record in this case 
and regrettably, a remand is required for additional 
evidentiary development.

Service treatment records (STRs) associated with the 
veteran's claims file show that he was afforded a clinical 
evaluation and physical examination in February 1943 prior to 
entering service.  The clinical evaluation was normal and no 
skin, throat, or endocrine abnormalities were found at that 
time.

The veteran was subsequently treated for acute, parenchymous 
tonsillitis in service.  The etiology of this condition was 
unknown.  The veteran was also afforded a clinical evaluation 
and physical examination in March 1946 prior to discharge 
from service.  A notation on the examination report found 
that the veteran had an asymptomatic pilonidal cyst, but no 
other skin, throat, or endocrine abnormalities were found at 
that time.
  
Following discharge from service, the veteran was treated at 
a VA medical facility for an infected pilonidal cyst in 
October 1947.

The next pertinent post-service record is not dated until 
June 2005.  The veteran underwent an excisional biopsy at a 
private medical facility for a left neck mass.  The veteran 
indicated that the left neck mass was "present for years," 
but that he was unaware of an increase in size of the mass.  
No nodules or masses were noted in the neck area, but the 
veteran reported a recent increased tendency to drool.  The 
veteran denied smoking and had no history of cancer or 
lymphoma.  The results of the biopsy were consistent with 
pleomorphic adenoma with a few salivary gland acinar 
fragments.

The veteran indicated in a July 2006 statement that he 
received treatment from "Dr. Hellinger" and a physician 
whose name appeared to be Dr. Snalthewos.  These records are 
not currently associated with the veteran's claims file and 
must be obtained.   

Additionally, the veteran stated in his October 2006 notice 
of disagreement (NOD) that he was treated in service for a 
sore throat in Louisiana.  The Board notes that these records 
are currently associated with the veteran's claims file.  

The veteran also reported that he received treatment after 
service from Drs. Matthews, Smuckler, and Bibliowicz.  The 
Board notes that some of the records from Dr. Bibliowicz are 
of record, but there appears to have been no attempt made to 
obtain the other private records identified by the veteran.  
Thus, the RO should attempt to obtain complete copies of all 
records pertaining to the veteran from Drs. Matthews, 
Smuckler, and Bibliowicz.  

III.  Frostbite Residuals

The veteran also contends that he sustained cold weather 
injuries to his feet after participating in a 25-mile hike 
while stationed in the Aleutian Islands, Adak Island and 
Umnack during the winter season.  In his October 2006 NOD, 
the veteran stated that he had "boils" on his feet after 
hiking on a frozen road.  The veteran also furnished to VA 
photocopies of a photograph that purportedly showed the 
veteran and another soldier, H.C., standing in the snow.

The Board has reviewed the evidence of record in this case 
and regrettably, a remand is required for additional 
evidentiary development.  


Preliminarily, service personnel records (SPRs), to include 
the veteran's DD-214 Form, indicated that he was stationed in 
the Aleutian Islands.  STRs associated with the veteran's 
claims file show that he was afforded a clinical evaluation 
and physical examination in February 1943 prior to entering 
service.  The clinical evaluation was normal and no skin, 
circulatory, or foot abnormalities were found at that time.  

The veteran was subsequently treated for athlete's foot in 
March 1945 and for an ingrown toenail on the left foot in May 
1945.  The veteran was also afforded a clinical evaluation 
and physical examination in March 1946 prior to discharge 
from service.  A notation on the examination report found 
that the veteran had a asymptomatic pilonidal cyst.  No 
circulatory or foot abnormalities were noted.  No evidence of 
a cold weather injury or residuals thereof was noted.

Following discharge from service, the veteran was treated at 
a VA medical facility for an infected pilonidal cyst in 
October 1947.  No evidence of a cold weather injury or 
residuals thereof was contained in those treatment notes.
  
The veteran testified in connection with the current claim in 
July 2008.  Notably, the veteran stated that it felt like he 
was walking "on stilts" following a 25-mile hike on a 
frozen road.  Following completion of the hike, the veteran 
took shelter in a makeshift hut.  The veteran also testified 
that his feet were itchy and rough since that incident.  

Also associated with the veteran's claims file is a private 
opinion from L. Alaish, M.D. dated August 2008.  Dr. Alaish 
stated that the veteran was evaluated for chronic 
onychomycosis, chronic tinea pedis, severe hallux 
abductovalgus, and a hammertoe deformity with associated 
osteoarthritis.  Dr. Alaish opined that:

[T]he Onychomycosis/Tinea Pedis could 
have as likely as not have been 
associated with cold exposure/wet 
conditions while stationed in the 
Aleutian Islands.

The Osteoarthritic changes with severity 
of Hallux Abductovalgus deformity and 
Hammertoe deformity could as likely as 
not be due to excessive ambulation, 
improper shoe gear and heavy activities 
associated with his duties while in the 
service.

The Board points out that an opinion that a current disorder 
could be related to service is not adequate to support a 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient).

The Board's duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, the veteran has not been 
provided with a VA examination and in light of Dr. Alaish's 
opinion, the Board finds that the veteran should be afforded 
a VA examination to determine the etiology of the veteran's 
claimed cold weather injury residuals and its relationship to 
service, if any.  See also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should contact Drs. Hellinger, 
Snalthewos, Matthews, Smuckler, and 
Bibliowicz and attempt to obtain all 
private medical records pertaining to the 
veteran, provided that the veteran 
completes the required authorization 
forms.  All efforts to obtain these 
records should be fully documented.  The 
RO should also attempt to obtain any other 
medical treatment records identified as 
relevant by the veteran, provided that the 
veteran completes the required 
authorization forms.

2.  After the above development is 
completed, the RO should make arrangements 
for a VA examination to ascertain the 
nature of any and all disabilities 
resulting from the claimed cold weather 
injury to the feet bilaterally.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to set forth 
diagnoses for all conditions of the feet.  
The examiner should then express an 
opinion as to whether any current 
onychomycosis, tinea pedis, hallux 
abductovalgus, hammertoe deformity, 
osteoarthritis, and any other disabilities 
found are at least as likely as not (i.e., 
50 percent or greater possibility) related 
to the veteran's military service, and in 
particular, to the veteran's claimed cold 
exposure.  In that regard, the examiner's 
attention is directed to service treatment 
records reflecting treatment for athlete's 
foot and an ingrown toenail in service.  

The examiner must provide a complete 
rationale for any stated opinion.

3.  If and only if the private records 
obtained as part of this remand order 
reveal a possible link between the 
veteran's pleomorphic adenoma and his 
period of active service, the RO should 
make arrangements for a VA examination to 
ascertain the nature and etiology of the 
veteran's pleomorphic adenoma.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran's 
currently diagnosed pleomorphic adenoma is 
at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


